Matter of Cornell Univ. v Board of Assessment Review (2020 NY Slip Op 06687)





Matter of Cornell Univ. v Board of Assessment Review


2020 NY Slip Op 06687


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ. (Filed Nov. 13, 2020.)MOTION NO. (114/20) CA 19-00339.[*1]IN THE MATTER OF CORNELL UNIVERSITY, PETITIONER-RESPONDENT, VBOARD OF ASSESSMENT REVIEW AND SHANA JO HILTON, AS ASSESSOR OF TOWN OF SENECA, RESPONDENTS-APPELLANTS. - Motion for reargument, or in the alternative, leave to appeal to the Court of Appeals, be and the same hereby is granted to the extent that, upon reargument, the memorandum and order entered August 20, 2020 (186 AD3d 990 [4th Dept 2020]) is amended by deleting the ordering paragraph and substituting the following ordering paragraph:
It is hereby ORDERED that the judgment and order so appealed from is unanimously reversed on the law without costs, the petition dated July 14, 2016 is dismissed, and the petitions dated July 28, 2017 and July 27, 2018 are dismissed except insofar as they allege that the tax assessments challenged therein are excessive.
The motion insofar as it sought leave to appeal to the Court of Appeals is denied.